Title: Christian Stenger and William Straughan to the Commissioners, 18 May 1778
From: Stenger, Christian,Straughan, William
To: First Joint Commission at Paris,Adams, John


     
      Onboard the Ranger Continentel Ship of War at Brest. 18 May 1778
     
     The Humble Petition of Christian Stenger and William Stragham Showed that Your Petitioners with thyre Propertyes, by this Unnaturall Ware have fallen Captives to the Ranger Continentel Ship of Ware, Comanded by Captn. John Paul Jones Esqr.—first Comander of the Brigg Dolphin, beloning to Water ford, Sunck with her Cargo Flaxseed off Cape Clare Aprill 14t. Latter Comander of the Lord Chatham from London to Dublin where She belonged. Taken in the Ireish Channell Aprill 17t. and now at Brest.
     Showed that Your Humble Petitioners have a havy Charge in Ireland first 11 and Latter 8 Children, all Intirely Depending on ower Industery and if adding to Ower Misfortune by a long Continuance of Captivity will Prove Ower Totall Distruction, and the Cause of the Innosent at home Seeking thyre bread from Doar to doar.
     Being asured of Your Exsemplary Humanity, we bouldly take this method to knock at the Doar of Mercy for ower Deliverance, which when optained will Shurely be a Great Charrity bestowed on these at home who are not Yet able to Earn thyre Bread.
     We however are not Intirely Distitude of Som Glimmering Hopes of Deliverance from Captn. Jones, who Since ower Captivity has given us at Cartentimes Som Ovasif Promisse of Deliverance, In returne for ower knowlege when on the Coast of Ireland which we Liberally have Contributed for the Safity of the Ranger, for the Testimony of which Apale to Captn. Jones himself and Principall officers, but not in the least infringing on thyre knowlege of which the Rangers Cruse is a Sofitiand Profe of thyre Conduct.
     We asurantly Flatter owerselves that Your bounty full goodness to the Distresed will out Shine the Admirallity of England, who not withstanding when Petitioned by Samuel Chandler now onboard the Ranger, found admittance and Sett at Liberty. If this Trough Gods assistance Should Com before Your Honour, Then are asured of Ower Liberty. Give us leave to point out the Clarest way to ower Familys, Suffer us to be put onboard of a Dutch Ship of which there is Severall now at Brest, if thy are Even bound to Som Treading portes in France or Spain whare we are Shure to meet with frinds the Merchants to whome we are known. If this Should find Exceptance in Your presance which hope will be the Cace and Som, we with the Innosent at home are bound to pray, and remain to Yours Honours Most afectiond. Humble Servants.
     
      Christn. Stenger
      Wm. Straughan
     
    